 1                             IN THE UNITED STATES DISTRICT COURT
 2                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
 3
                                             OAKLAND DIVISION
 4

 5                                                       Case No. 4:18-cv-03237-HSG
      STATE OF CALIFORNIA, et al.,
 6
                                                         ORDER REGARDING JOINT
 7                            Plaintiffs,                STIPULATION REQUESTING
                                                         EXTENSION OF TIME TO FILE FEE
 8                     v.                                MOTION

 9    UNITED STATES ENVIRONMENTAL
      PROTECTION AGENCY, et al.,
10
                                                         Judge Hon. Haywood S. Gilliam, Jr.
11                            Defendants.

12

13                                                   ORDER

14         BEFORE THE COURT is the Joint Stipulation Requesting an Extension of Time to File

15   Fee Motion submitted on September 3, 2019, by Plaintiffs States of California, Illinois, Maryland,

16   New Mexico, Oregon, Rhode Island, and Vermont, the Commonwealth of Pennsylvania, and the

17   California Air Resources Board (State Plaintiffs), and Defendants United States Environmental

18   Protection Agency and Andrew R. Wheeler, in his official capacity as Administrator of the EPA.

19   After consideration of the stipulation and declaration of Elizabeth B. Rumsey in support, the

20   Court GRANTS the stipulated request and hereby orders that the deadline to file a fee motion is

21   extended by 90 days to December 2, 2019.

22

23   IT IS SO ORDERED.

24
     Dated: 9/4/2019                                  _________________________________
25                                                    HAYWOOD S. GILLIAM, JR.
                                                      UNITED STATES DISTRICT JUDGE
26

27

28
                                                          1
             Order Regarding Joint Stipulation Requesting Extension of Time to File Fee Motion (4:18-cv-03237-HSG)
